Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Allowable Subject Matter
Claims 12, 16-22 and 26-37 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 12, patentability exists, at least in part, with the claimed features of wherein the second radiating element comprises a suspended radiation arm, and wherein the first radiating element comprises: a longer radiation arm configured to couple to a feedpoint of a terminal device on which the antenna is located, and to extend away from the feedpoint in a first direction; and a shorter radiation arm configured to couple to the feedpoint, and to extend away from the feedpoint in a second direction; and a transfer switch coupled to the shorter radiation arm and to a 
Regarding independent claim 22, patentability exists, at least in part, with the claimed features of a metal frame provided with a slot configured to form a first radiating element and a second radiating element on the metal frame, wherein the second radiating element comprises a suspended radiation arm, and wherein the first radiating element comprises: a longer radiation arm coupled to a feedpoint of the terminal device on which the antenna is located and to a feedpoint of the radio frequency processor, wherein the longer radiation arm extends away from the feedpoints in a first direction; a shorter radiation arm coupled to the feedpoint of the terminal device and to the feedpoint of the radio frequency processor, wherein the shorter radiation arm extends away from the feedpoints in a second direction; and a transfer switch coupled to the shorter radiation arm and to a ground of the terminal device; and a resonating structure, coupled to the metal frame and comprising a resonating component coupled to the suspended radiation arm and to the ground.
Regarding independent claim 32, patentability exists, at least in part, with the claimed features of a metal frame comprising a slot configured to form a first radiating element and a second radiating element on the metal frame, wherein the second radiating element comprises a suspended radiation arm, and wherein the first radiating element comprises; a longer radiation arm configured to couple to a feedpoint of a terminal device on which the antenna is located, and to extend away from the feedpoint in a first direction; a shorter radiation arm configured to couple to the feedpoint, and to 
Claims 16-21 depend from claim 12, claims 26-31 depend from claim 22, claims 33-37 depend from claim 32 and are included in the allowable subject matter.
CN 105789881, Azad et al. (US 20170264001), Okajima (WO 2016/103859), Jin et al. (US 2014/0266922), and Asrani et al. (US 2015/0171916) are all cited as teaching some elements of the claimed invention including a metal frame configured for radiating antenna elements, a plurality of radiating elements, a plurality of slots, as well as, an circuitry comprising of inductor, capacitor and switch therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845